The opinion of the court was delivered,
by Lowrie, C. J.
A woman made this mortgage, and it is one of- the hardest that we have seen of these building association loans. The premium contracted for is sixty-eight per cent., and it is sought to be enforced at the end of three years, when the premium and legal interest on the nominal principal Avould make an interest of thirty-three per cent, per annum on the actual loan.
No wonder the woman applies to us for relief; and we have already many times decided in other cases that she is entitled to be discharged on payment of the actual amount borrowed, with lawful interest.
But it is argued that the contract is authorized by the Act of 8th May 1855, P. L. 519, which says, that “In investments by building associations, in loa.ns to members, the premium given shall not be deemed usurious.” This might be interpreted as saving them from the penalties of usury, without sanctioning past or future contracts, so far as to enforce their usury, and we have said before that it is not such contracts as these that the legislature intended to protect: 6 Casey 470. This was several years ago, and since then these associations have obtained frequent legislation, without getting any explicit renewal of what they suppose to be the Act of 1855. On the contrary, the subsequent legislation about premiums involves a repudiation of their interpretation. We have had occasion to speak of it in some late cases, and need not say more of it now.
Judgment reversed, and a new trial awarded.